--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



CALIM PRIVATE EQUITY, LLC
P.O. Box 2720
Aspen Colorado 81612


March 29, 2007


Chapeau, Inc.
1190 Suncast Lane, Suite 2
El Dorado Hills, California 95762


Re: Conversion Acknowledgement


Gentlemen:


This letter of acknowledgement is provided in connection with the delivery of
various Notices of Conversion by the undersigned holders listed on Schedule A
attached hereto (each of whom is referred to individually as, a “Holder” and
collectively as, the “Holders”) to Chapeau, Inc., a Utah corporation, (the
“Company”).
 
The Company hereby acknowledges receipt and acceptance from each of the Holders
of a Notice of Conversion, each executed and delivered on March 8, 2007 (the
“Effective Date”) (each, respectively, a “Notice” and collectively, the
“Notices”), which Notices together with the receipt by the Company of each
applicable original tendered bond or note (assigned to the Company) for
cancellation by the Company or receipt by the Company of an Affidavit of Lost,
Missing or Destroyed Certificate covering a bond together effect each Holder’s
election to convert the original principal amount of the tendered bonds or
notes, as applicable (exclusive of Interest, if any, as defined below), into
shares of Company common stock, par value $0.001 per share (“Common Stock”) and
an equal number of warrants to purchase Common Stock (the “Warrants” and
together with the Common Stock hereinafter collectively referred to as, the
“Shares”) pursuant to the terms and conditions of the applicable bonds and notes
and associated bond purchase agreements or loan agreements (the “Debt
Instruments”), all as detailed on Schedule A attached hereto. Unless otherwise
defined herein or the context otherwise requires, capitalized terms used in this
letter shall have the meanings assigned them in the applicable Debt Instrument.


The Company and each Holder hereby agree that as of the Effective Date any and
all of the original principal amount outstanding on each bond or note tendered
for conversion (as set forth on Schedule A attached hereto), shall be converted
into Shares. The Warrants shall be issued in substantially the same form as the
Warrant attached hereto as Exhibit A. In addition, each Holder shall be entitled
to an amount of cash which represents the unconverted amount of accrued and
unpaid interest under the tendered bonds or notes, as applicable, through the
Effective Date as provided for in the relevant Debt Instrument, as detailed on
Schedule B attached hereto (the “Interest”).




 
1

--------------------------------------------------------------------------------

 


The Company hereby agrees to issue to and in the name of each Holder and cause
such issuance to be recorded on the books and records of the Company, and each
Holder hereby agrees to receive and accept from the Company, the number of
Shares set forth adjacent to each Holder’s name on Schedule A attached hereto,
in consideration for conversion and cancellation of the tendered bonds or notes,
as applicable, representing the aggregate amount of principal on such bonds or
notes as detailed on Schedule A attached hereto. The cash payable for any and
all Interest with respect to a bond or note shall be payable from the Company’s
net income and associated positive cash flow from the Company’s profitable
operations and as soon as practicable in the sole discretion of the Company; but
in no event later than March 31, 2009. Additional interest shall accrue on all
unpaid Interest pursuant to the terms of the applicable Debt Instrument until
full satisfaction of such obligation by the Company. No fractional shares of
Common Stock shall be issued upon conversion of the bonds or notes tendered, as
applicable. In lieu of the Company issuing any fractional shares of Common Stock
to a Holder upon the conversion, the Company shall pay to such Holder(s) in cash
an amount equal to the product obtained by multiplying the applicable conversion
price set forth on Schedule A attached hereto, by the fractional interest of
shares of Common Stock otherwise owing to such Holder(s) upon conversion.


In conjunction with the conversion, Company and each Holder agree to take all
such actions as shall be necessary to release any security interest in the
Company’s assets created upon execution, including, but not limited to, all
requisite filings under the Uniform Commercial Code.


Upon conversion into Shares and the payment by the Company of Interest and any
additional interest accruing thereon, the applicable Debt Instrument shall be of
no further force and effect and the Company shall be forever released from any
and all of its obligations and liabilities under said bonds and notes.
 
This Agreement may be executed in counterparts, each of which when executed and
delivered will be deemed to be an original but all of which taken together will
constitute one and the same Agreement.
 
 
 
 
[Remainder of Page Intentionally Left Blank]
 
 
 
 
 
 
 


 
2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


 
 
CHAPEAU, INC.
     
 
By:  
/s/ Guy. A. Archbold                         
 
Name:  
Guy A. Archbold
   
Title:  
Chief Executive Officer
 
 
 
 
 
  Address:
1190 Suncast Lane, Suite 2
     
El Dorado Hills, CA 95762
 

 
 
 
CALIM BRIDGE PARTNERS I, LLC
   
 
By:
Calim Private Equity, LLC 
 
Its:
Manager
 
By:
/s/ Pat Imeson                                   
 
Name:
Pat Imeson
 
 
Its:
Managing Director 
 
 
 
 
 
 
Address:
320 W. Main St.
 
 
 
Aspen, CO 81661
 



 
CALIM BRIDGE PARTNERS II, LLC
   
 
By:
Calim Private Equity, LLC 
 
Its:
Manager
       
By:
/s/ Pat Imeson                                   
 
Name:
Pat Imeson
 
 
Its:
Managing Director 
 
 
 
 
 
 
Address:
320 W. Main St.
 
 
 
Aspen, CO 81661
 





[Signature Page to Conversion Acknowledgement Letter, dated March 29, 2007]




 

--------------------------------------------------------------------------------

 
 
 
CALIM VENTURE PARTNERS II, LLC
   
 
By:
Calim Private Equity, LLC 
 
Its:
Manager
       
By:
/s/ Pat Imeson                                   
 
Name:
Pat Imeson
 
 
Its:
Managing Director 
 
 
 
 
 
 
 
 
 
 
Address:
320 W. Main St.
 
 
 
Aspen, CO 81661
 





 
MFPI PARTNERS, LLC
   
 
By:
/s/ Pat Imeson                                   
 
Name:
Pat Imeson
 
Its:
Manager
 
 
 
 
 
Address:
320 W. Main St.
 
 
 
Aspen, CO 81661
 
 
 
   
 
     
 
     









[Signature Page to Conversion Acknowledgement Letter, dated March 29, 2007]


 

--------------------------------------------------------------------------------

 
 
SCHEDULE A


Holder
 
Bond/Note
 
Aggregate Principal Amount
 
Conversion Price
 
Shares of Common Stock Issued
 
Shares of Common Stock Underlying Warrant Issued
Calim Bridge Partners I, LLC
 
12% Series A Convertible Bonds1
 
$2.0 Million
 
$0.30 per share
 
6,666,666
 
6,666,6663
Calim Bridge Partners II, LLC
 
12% Series B Convertible Bonds1
 
$2.5 Million
 
$0.30 per share
 
8,333,333
 
8,333,3333
Calim Venture Partners II, LLC
 
Promissory Note2 
 
$517,000.00
 
$0.15 per share
 
3,446,666
 
3,446,6664
MFPI Partners, LLC
 
Promissory Note2
 
$304,000.00
 
$0.15 per share
 
2,026,666
 
2,026,6664,5





1. Issued pursuant to that certain Bond Purchase Agreement, dated as of April
16, 2004, as amended by First Amendment and Supplement to Bond Purchase
Agreement, dated April 14, 2005.


2. Promissory Note, dated August 14, 2002, as amended by that certain Allonge to
Promissory Note, dated December 2, 2002.


3. The exercise price of Common Stock underlying the Warrants is $0.50 per
share.


4. The exercise price of Common Stock underlying the Warrants is $0.25 per
share.


5. The warrants will be issued in increments of four warrant documents to
purchase 500,000 shares, one warrant document to purchase 20,000 shares and one
warrant document to purchase 6,666 shares. Notice of exercise for these warrants
may either be submitted by Patrick Imeson as Manager of MFPI Partners, LLC or by
Gordon Snyder as Administrative Agent of the Loan, Pledge and Security Agreement
between MFPI Partners, LLC and the Irrevocable Trust U/W John H Evans.













 














[Schedule A to Conversion Acknowledgement Letter, dated March 29, 2007]


 

--------------------------------------------------------------------------------

 


SCHEDULE B


Holder
 
Bond/Note
 
Accrued Interest as of March 8, 20073
Calim Bridge Partners I, LLC
 
12% Series A Convertible Bonds1
 
$603,100
Calim Bridge Partners II, LLC
 
12% Series B Convertible Bonds1
 
$562,207
Calim Venture Partners II, LLC
 
Promissory Note2 
 
$257,811
MFPI Partners, LLC
 
Promissory Note2
 
$151,595

 


1. Issued pursuant to that certain Bond Purchase Agreement, dated as of April
16, 2004, as amended by First Amendment and Supplement to Bond Purchase
Agreement, dated April 14, 2005.


2. Promissory Note, dated August 14, 2002, as amended by that certain Allonge to
Promissory Note, dated December 2, 2002.


3. The Company shall accrue and pay interest at a rate of 12% per annum on the
amount of accrued interest as of March 8, 2007 as set forth in this Schedule B
until such time as the amount of accrued interest as of March 8, 2007 and any
interest thereon has been fully satisfied.














 
 
 
 




















[Schedule A to Conversion Acknowledgement Letter, dated March 29, 2007]


 

--------------------------------------------------------------------------------

 


EXHIBIT A


FORM OF WARRANT TO PURCHASE COMMON STOCK
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 
 
THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). THEY
MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE
TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
1933 ACT, OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT REGISTRATION
IS NOT REQUIRED UNDER THE 1933 ACT OR UNLESS SOLD PURSUANT TO RULE 144 UNDER THE
1933 ACT AND APPLICABLE STATE SECURITIES LAW.
 
Warrant to Purchase Common Stock
 
of
 
Chapeau, Inc.
 
Void after March 9, 2009
 
[TWO YEAR WARRANT]
 
This Warrant is issued to____________________________________________, or its
registered assigns (the “Holder”) by Chapeau, Inc., a Utah corporation (the
“Company”), on March 8, 2007 (the “Warrant Issue Date”). This Warrant is issued
pursuant to that certain [Bond Purchase Agreement dated as of April 16, 2004
(the “Purchase Agreement”), pursuant to a “Conversion,”] within the meaning of
the Purchase Agreement, of the Series A Bonds issuable thereunder. Unless
otherwise defined or the context otherwise requires, capitalized terms used
herein shall have the meanings assigned them in the Purchase Agreement.
 
1. Shares. Subject to the terms and conditions of this Warrant, the Holder is
entitled, upon surrender of this Warrant at the principal office of the Company
(or at such other place as the Company shall notify the Holder in writing), to
purchase from the Company _______________ fully paid and nonassessable shares of
Common Stock, as constituted on the Warrant Issue Date. The number of shares of
Common Stock issuable pursuant to this Section 1 (the “Shares”) shall be subject
to adjustment pursuant to Section 9 below.
 
2. Exercise Price. The purchase price for the Shares shall be equal to $1.00 per
share, as adjusted from time to time pursuant to Section 9 below (the “Exercise
Price”).
 


 
1

--------------------------------------------------------------------------------

 


3. Exercise Period. This Warrant shall be exercisable, in whole or in part,
during the term commencing on the date 30 days after the Warrant Issue Date and
ending at 5:00 p.m. on the second anniversary of the Warrant Issue Date;
provided that in the event (each a “Disposition Event”) of (i) the closing of
the Company’s sale or transfer of all or substantially all of its assets or (ii)
the closing of the acquisition of the Company by another entity by means of
merger, consolidation or other transaction or series of related transactions,
resulting in the exchange of the outstanding shares of the Common Stock (unless
(A) the shareholders of the Company immediately prior to such transaction or
series of related transactions are holders of a majority of the voting equity
securities of the surviving or acquiring corporation immediately thereafter and
(B) each of such shareholders immediately prior to such transaction or series of
related transactions holds the same pro rata share of such majority of the
voting equity securities of the surviving or acquiring corporation as each hold
of the Company immediately prior to such transaction or series of related
transactions), this Warrant shall, on the date of a Disposition Event, no longer
be exercisable and become null and void. The Company shall notify the Holder at
least 20 days prior to the consummation of any Disposition Event; provided that
the Holder shall in any event have at least 40 days after the Warrant Issue Date
to exercise this Warrant.
 
4. Method of Exercise. While this Warrant remains outstanding and exercisable,
the Holder may exercise this Warrant, in whole or in part, at one time or from
time to time, by:
 
(a) the surrender of this Warrant, together with a duly executed copy of the
form of Notice of Election attached hereto, to the Secretary of the Company at
its principal offices; and
 
(b) the payment to the Company of an amount equal to the aggregate Exercise
Price for the number of Shares being purchased. In the event of a partial
exercise of this Warrant, the Company shall cause to be issued to the Holder a
Warrant of like tenor to this Warrant for the number of Shares for which this
Warrant has not yet been exercised.
 
5. Net Exercise. In lieu of exercising this Warrant pursuant to Section 4 above,
the Holder may elect to receive, without the payment by the Holder of any
additional consideration, Shares in an amount equal to the then value of this
Warrant (or the portion thereof being surrendered) by surrender of this Warrant
at the principal office of the Company together with notice of such election, in
which event the Company shall issue to the holder hereof a number of Shares
computed using the following formula:
 
Y (A - B)
 
X =  A
 

 
Where:
X = The number of Shares to be issued to the Holder pursuant to this Section 5;

 
Y = The number of Shares in respect of which the net issue election is made;
 
A = The fair market value of one share of Common Stock at the time the net issue
election is made; and
 
B = The Exercise Price.
 


 
2

--------------------------------------------------------------------------------

 


For purposes of this Section 5, the fair market value of one share of Common
Stock as of a particular date shall be (i) if traded on a national securities
exchange or quoted through an established quotation system, the value shall be
deemed to be the average of the closing prices of the securities on such
exchange or through such system over the 30 day period ending three days prior
to the net exercise election; (ii) if traded over-the-counter, the value shall
be deemed to be the average of the closing bid or sale prices (whichever is
applicable) over the 30 day period ending three days prior to the net exercise;
and (iii) if there is no active public market, the value shall be the fair
market value thereof, as determined in good faith by the Board of Directors of
the Company.
 
6. Representations and Warranties of Holder. The initial Holder referenced
above, and each person who might hereafter become a Holder, hereby represents
and warrants, either by its execution hereof or its receipt of this Warrant in a
Permitted Transfer (as hereinafter defined) that:
 
(a) Acquisition for Own Account. This Warrant is being issued to the Holder in
reliance upon its representation to the Company that this Warrant, the Common
Stock to be received by it upon exercise of this Warrant and the Common Stock
issuable upon conversion thereof (collectively, the “Securities”) are being and
will be acquired for investment for the Holder’s own account, not as a nominee
or agent, and not with a view to the resale or distribution of any part thereof,
and that the Holder has no present intention of selling, granting any
participation in, or otherwise distributing the Securities, in whole or in part.
The Holder further represents that it does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Securities.
 
(b) Investment Experience. The Holder is an investor in securities of companies
in the development stage and acknowledges that it is able to fend for itself,
can bear the economic risk of its investment, and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment in the Securities. If other than an
individual, the Holder also represents it has not been organized for the purpose
of acquiring the Securities. The Holder is an “accredited investor” as such term
is defined under Regulation D promulgated pursuant to the 1933 Act.
 
(c) Restricted Securities. The Holder understands that any of the Securities
that it is purchasing or otherwise taking delivery of are or will be
characterized as “restricted securities” under the 1933 Act inasmuch as they are
being acquired from the Company in a transaction not involving a public offering
and that under the 1933 Act and applicable regulations such securities may be
resold without registration under the 1933 Act only in certain limited
circumstances. The Holder represents that it is familiar with Rule 144
promulgated under the 1933 Act, as presently in effect, and understands the
resale limitations imposed thereby and by the 1933 Act.
 
(d) Further Limitations on Disposition. The Holder agrees not to make any
disposition of all or any portion of the Securities (each a “Permitted
Transfer”) unless and until the transferee has agreed in writing for the benefit
of the Company to be bound by this Section 6, to the extent this Section is then
applicable, and:
 
(i) there is then in effect a registration statement under the 1933 Act covering
the proposed disposition and such disposition is made in accordance with such
registration statement; or
 


 
3

--------------------------------------------------------------------------------

 


(ii) (A) the Holder shall have notified the Company of the proposed disposition
and shall have furnished the Company with a detailed statement of the
circumstances surrounding the proposed disposition and (B) if reasonably
requested by the Company, the Holder shall have furnished the Company with an
opinion of counsel, reasonably satisfactory to the Company, that such
disposition will not require registration of the applicable Securities under the
1933 Act; and
 
(iii) notwithstanding (i) and (ii) above, no such registration statement or
opinion of counsel shall be necessary for a transfer by a Holder (A) that is a
partnership to a partner of such partnership or a retired partner of such
partnership who retires after the date hereof, or to the estate of any such
partner or retired partner or the transfer by gift, will or intestate succession
of any partner to his or her spouse or to the siblings, lineal descendants or
ancestors of such partner or his or her spouse, or (B) to any entity that is
controlled by, controls or is under common control with the Holder, if the
transferee agrees in writing to be subject to the terms hereof to the same
extent as if it were an original Holder hereunder.
 
(e) Legends. Certificates evidencing the Securities may bear one or all of the
following legends:
 
(i) “These securities have not been registered under the Securities Act of 1933,
as amended. They may not be sold, offered for sale, pledged or hypothecated in
the absence of a registration statement in effect with respect to the securities
under such Act or an opinion of counsel satisfactory to the Company that such
registration is not required or unless sold pursuant to Rule 144 of such Act;”
and
 
(ii) Any legend required by the laws of the State and any other applicable state
of the United States.
 
7. Certificates for Shares. Upon the exercise of the purchase rights evidenced
by this Warrant, one or more certificates for the number of Shares so purchased
shall be issued as soon as practicable thereafter (with appropriate restrictive
legends, if applicable), and in any event within 15 days following compliance by
the Holder with the requirements of Section 4 above. The Company shall not be
required to issue any fractional shares, and if any fraction of a Share would be
issuable on the exercise of this Warrant in full, the Company shall pay an
amount in cash equal to the then current fair market value of a Share,
determined in accordance with Section 5 above, times the applicable fraction.
 
8. Reservation of Shares. The Company covenants that it will at all times keep
available such number of authorized shares of Common Stock, free from all
preemptive rights with respect thereto, which will be sufficient to permit the
exercise of this Warrant for the full number of Shares specified herein. The
Company covenants that the Shares, when issued pursuant to the exercise of this
Warrant, will be duly and validly issued, fully paid and nonassessable and free
from all taxes, liens, and charges with respect to the issuance thereof.
 
9. Adjustment of Exercise Price and Number of Shares. The number of and kind of
Securities purchasable or receivable upon exercise of this Warrant and the
Exercise Price shall be subject to adjustment from time to time as follows:
 


 
4

--------------------------------------------------------------------------------

 


(a) Subdivisions, Combinations and Other Issuances. If the Company shall
subdivide the Common Stock, by split-up or otherwise, combine the Common Stock
or issue additional shares of Common Stock as a dividend or other distribution
with respect to any of its securities, the number of Shares issuable on the
exercise of this Warrant shall be proportionately increased in the case of a
subdivision, dividend or distribution and shall be proportionately decreased in
the case of a combination. Appropriate adjustments shall also be made to the
Exercise Price, but the aggregate purchase price payable for the total number of
Shares purchasable under this Warrant (as adjusted) shall remain the same. Any
adjustment under this Section 9(a) shall become effective at the close of
business on the date the subdivision or combination becomes effective, or as of
the record date of a dividend or other distribution, or in the event that no
record date is fixed, upon the making of such dividend or distribution.
 
(b) Reclassification, Reorganization and Consolidation. In the event of any
reclassification, capital reorganization or change in the Common Stock, other
than as a result of an event provided for in (a) above, then, as a condition of
such transaction, the Holder shall have the right at any time prior to the
expiration of this Warrant to purchase, at a total price equal to that payable
upon the exercise of this Warrant, the kind and amount of shares of stock and
other securities and property receivable in connection with the applicable
transaction by a holder of the same number of shares of Common Stock as were
purchasable by the Holder immediately prior to the transaction. In any such case
appropriate provisions shall be made with respect to the rights and interest of
the Holder so that this provision shall thereafter be applicable with respect to
any Securities deliverable upon exercise of this Warrant, and appropriate
adjustments shall be made to the Exercise Price; provided that the aggregate
purchase price shall remain the same.
 
(c) Notice of Adjustment. When any adjustment is required to be made in the
number or kind of Shares receivable upon exercise of this Warrant, or in the
Warrant Price, the Company shall promptly notify the Holder thereof and of the
number of Shares or other Securities thereafter receivable upon exercise of this
Warrant.
 
(d) No Impairment. The Company and the Holder will not, by any voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company or the Holder, respectively, but
will at all times in good faith assist in the carrying out of all the provisions
of this Section 9 and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the Company and the Holder against
impairment.
 
10. No Shareholder Rights. Prior to exercise of this Warrant, the Holder shall
not be entitled to any rights of a shareholder with respect to the Shares,
including without limitation the right to vote Shares, receive dividends or
other distributions thereon, exercise preemptive rights or, other than as may be
provided in the Loan Agreement, be notified of shareholder meetings, and the
Holder shall not be entitled to any notice or other communication concerning the
business or affairs of the Company. However, nothing in this Section 10 shall
limit the right of the Holder to be provided the notices required under this
Warrant and, in addition, the Company will afford to the Holder the right, upon
advance notice, to meet periodically with the Company’s chief executive and
chief financial officers during mutually agreeable business hours to discuss the
Company’s business and affairs.
 


 
5

--------------------------------------------------------------------------------

 


11. Transfers. Subject to compliance with the requirements of Section 6 above
with respect to applicable federal and state securities laws, this Warrant and
all rights (but only with all related obligations) hereunder are transferable in
whole or in part by the Holder upon reasonable prior written notification to the
Company. The transfer shall be recorded on the books of the Company upon (i) the
surrender of this Warrant, properly endorsed, to the Company at its principal
offices; (ii) the payment to the Company of all transfer taxes and other
governmental charges imposed on such transfer; and (iii) the transferee’s
agreement in writing to be bound by and subject to the terms and conditions of
this Warrant. In the event of a partial transfer, the Company shall issue to the
Holders one or more appropriate new Warrants of like tenor to this Warrant.
 
12. Successors and Assigns. The terms and provisions of this Warrant shall inure
to the benefit of, and be binding upon, the Company and the Holders and their
respective successors and assigns.
 
13. Registration Rights. The Shares issuable upon exercise of this Warrant shall
be entitled to be included, pari passu, with any other shares of Common Stock
and any securities issuable upon conversion of the Common Stock, pursuant to the
Registration Rights Agreement, dated as of April 16, 2004, as well as under the
terms of any other registration rights, if any, that the Company may have
heretofore or may hereafter grant to any other persons whomsoever, and the
Company agrees to do all such things in connection with any registration rights
agreements or registration of the Common Stock under the 1933 Act to ensure that
the rights of the Holder hereunder are recognized in connection therewith.
 
14. Amendments and Waivers. Any term of this Warrant may be amended and the
observance of any term of this Warrant may be waived (either generally or in a
particular instance and either retroactively or prospectively), with the written
consent of the Company and the Holder.
 
15. Notices. All notices required or otherwise made under this Warrant shall be
given as provided in Section 12.2 of the Purchase Agreement.
 
16. Captions. The section and subsection headings of this Warrant are inserted
for convenience only and shall not constitute a part of this Warrant in
construing or interpreting any provision hereof.
 
17. Governing Law. This Warrant shall be governed by the laws of the State of
Delaware.
 


 
6

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Warrant to be executed by the Company and acknowledged
by the Holder as of March 8, 2007 .
 

 
CHAPEAU, INC.
     
By:  ____________________________
 
Authorized Officer

 
ACCEPTED AND ACKNOWLEDGED:
 
 
____________________________________
[Name of Holder]
 
By: _________________________________      
 
Name: _______________________________     
 
Title: ________________________________      
 
 
 
 
 
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 


NOTICE OF EXERCISE
 
To: Chapeau, Inc.
 
The undersigned hereby elects to:
 

 
□
Purchase _________ shares of the Common Stock of Chapeau, Inc. (the “Company”)
pursuant to the terms of the attached Warrant, and payment of the Exercise Price
per share required under the Warrant accompanies this notice;

 
OR
 

 
□
Exercise the attached Warrant for □ all of the shares OR □ __________ of the
shares purchasable under the Warrant pursuant to the net exercise provisions of
Section 5 of the Warrant.

 
The undersigned hereby represents and warrants that it is acquiring the
indicated shares for its own account for investment purposes only, and not for
resale or with a view to distribution of such shares or any part thereof.
 

 
WARRANT HOLDER:
________________________________
     
By: _____________________________
     
Date: ____________________________



 
Name in which shares should be registered:
 
____________________________________
 
 
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------